ACCEPTED
                                                                                                   01-15-00558-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             10/12/2015 4:44:45 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK
                                      No. 01-15-00558-CR
                                In the Court of Appeals for the
                               First District of Texas, at Houston
                                                                                FILED IN
                                                                1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                       Cause No. 1411673                 10/12/2015 4:44:45 PM
                                                                         CHRISTOPHER A. PRINE
                                 In the District Court for the                    Clerk
                                th
                            176 District Court, Harris County, Texas
                                       
                                     RICHARD M. THOMAS

                                               Appellant
                                                  v.
                                     THE STATE OF TEXAS
                                               Appellee
                                       
                     STATE’S WAIVER OF OPPORTUNITY TO
                    RESPOND TO APPELLANT’S ANDERS BRIEF
                                       

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
       Comes now the State of Texas, by the undersigned assistant district attorney, and
respectfully waives the opportunity to file a brief in response to the Anders brief filed by the
appellant’s counsel. The State would respectfully show the Court the following:
                                                  I.
       In keeping with the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), appointed counsel for the appellant has filed a brief containing the conclusion
that this appeal is frivolous. The appellant has been notified of his right to review the
appellate record and to file a pro se brief.
                                                  II.
       A review of the appellant’s brief reveals no question of constitutional dimension or
other issue requiring review in the interest of justice.



October 7, 2015
                                             III.

       A copy of this instrument will be served on counsel for the appellant through

eFile.txcourts.gov, on the date of the filing of this instrument with the clerk of this court.

       THEREFORE, the State of Texas waives the opportunity to file a response to the

Anders brief filed by the appellant’s attorney, and moves the Court to affirm the trial court’s

judgment.



                                                          DEVON ANDERSON
                                                          District Attorney
                                                          Harris County, Texas

                                                          /s/ Alan Curry

                                                          ALAN CURRY
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 05263700
                                                          curry_alan@dao.hctx.net




October 7, 2015